DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This action is responsive to communications: Amendment, filed on 01/27/2021.  This action is made FINAL. 

2.	Claims 1-20 are pending in the case.  Claims 1, 9 and 15 are independent claims.  Claims 1, 9 and 15 have been amended.  


Response to Arguments
Applicant's arguments filed January 27, 2021 have been fully considered but they are not persuasive. 
	
Claim Rejections - 35 USC § 102


Applicant argues (claims 1, 9 and 15) Lanier fails to disclose light associated with the user environment background and captured by the visual sensor passes directly through the display of the AR device to the visual sensor.

In response, Lanier discloses a mixed reality headset, e.g. AR device, either passes light or blocks light (abstract; Para 5) via a camera reflector for capturing light and a real image that are both redirected and reflected on the headset display (Para 80; Fig. 6 “620, 630”; Fig. 7).  Additionally, Lanier discloses a sensor embedded in the MR headset (Para 38) captures external imagery using infrared and RGB camera systems (Para 131).  Therefore, Lanier discloses light associated with the user environment background and captured by the visual sensor passes directly through the display of the AR device to the visual sensor.

Applicant argues Lanier fails to disclose, a newly amended claim feature, wherein the visual sensor is positioned in the AR device to match a position of the eye of the user, wherein the AR environment imaqe comprises a field of view of the eve of the user.


In response, a new ground(s) of rejection is made in view of Jaron Lanier et al., US 2016,0349509 A1, and further in view of Ricardo Motta et al., US 2018/0082482 A1.


Applicant argues the rejection of claims 2-7, 10-14 and 16-19, which incorporate the rejection of respective independent claims 1, 9 and 15, are believed to be overcome.

In response, the rejection of claims 2-7, 10-14 and 16-19 are not overcome for at least the reasons that respective independent claims 1, 9 and 15 are rejected.  


Claim Rejections - 35 USC § 103

Applicant argues claims 8 and 20, which incorporate the rejection of respective independent claims 1 and 15, are believed to be overcome.

In response, the rejection of claims 8 and 20 are not overcome for at least the reasons that respective independent claims 1 and 15 are rejected.  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 3-7 and 9-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jaron Lanier et al., US 2016,0349509 A1, and further in view of Ricardo Motta et al., US 2018/0082482 A1.


Independent claim 1, Lanier discloses a method, comprising:

capturing, using a visual sensor fixed within an augmented reality (AR) device and facing a display of the AR device (i.e. front facing camera of a headset - Fig. 6 “620”), an AR environment image (i.e. capture real world image and reflected image 
wherein the AR environment image comprises at least one virtual component  and a user environment background (i.e. provide AR/VR scenarios – Para 5 – that display virtual objects rendered on screen with real world objects – Para 6), 

wherein the at least one virtual component and the user environment background are simultaneously captured by the visual sensor (i.e. a real world view is provided through the display of the headset, while presenting virtual content to the user – Para 29, 80),

wherein the user environment background is a real world view within a field of view of the display (i.e. real world view of objects – Para 1, 5; Fig. 4 “real world view”; a front camera captures a field of view facing downward into the headset display – Para 31),



wherein a light associated with the user environment background and captured by the visual sensor passes directly through the display of the AR device to the visual sensor (i.e. the headset either passes light or blocks light – abstract; Para 5 – through a partial reflector, e.g. beam splitter – Para 6, 68; smartphone camera and camera reflector captures light and real image that are both redirected and reflected on the headset display – Para 80; Fig. 6 “620, 630”; Fig. 7; the camera reflector may be in line with the partial reflector, e.g. beam splitter – Para 87),

and wherein the at least one virtual component is reflected on the display of the AR device (i.e. in a VR scenario, reflect image including virtual objects rendered on screen with real world objects to user’s eye – Fig. 6 “630, 670”; Para 6, 71); and

processing the AR environment image for external transmission (i.e. wired/wireless transmission of output to multiple output devices – Fig. 10 “1050”; Para 133).

Lanier discloses a sensor embedded in MR headset(Para 38) captures external imagery using infrared and RGB camera systems (Para 131), but fails to disclose wherein the visual sensor is positioned in the AR device to match a position of the eye 

It would have been obvious at the effective date of invention to combine Motta’s visual sensor is positioned in the AR device to match a position of the eye of the user, wherein the AR environment imaqe comprises a field of view of the eve of the user with the method of Lanier because Motta’s RGB camera embedded in the device and positioned near the eye to identify element visible in the environment improves the composition of virtual content with the environment in the user’s line of sight (Motta, Para 26).
 

 
Claim 2, Lanier discloses the method of claim 1, wherein processing the AR
environment image further comprises:

determining, using the visual sensor, a user environment layout (i.e. determining an environment mapping – Para 117); and 
generating a virtual background based on the user environment layout (i.e. generate VR content based on the environmental mapping – Para 24); and 




Claim 3, Lanier discloses the method of claim 1, wherein capturing the AR
environment image comprises:

capturing a user environment image, using the visual sensor (i.e. a rear camera captures the same frontal real world field of view – Para 88), wherein the visual sensor is affixed to the AR device (i.e. the sensor is positioned on the rear of an affixed smartphone – Fig. 6 “650”; Fig. 7 “760”) wherein the user environment image is a real world view within a field of view of the display of the AR device (i.e. real world view – Fig. 6); and

combining the at least one virtual component virtual components with the user environment image to generate the AR environment image for external transmission.



Claim 4, Lanier discloses the method of claim 1, wherein the AR device comprises an all in one head mounted AR device (i.e. mixed reality headset - Fig. 6).



Claim 5, Lanier discloses the method of claim 1, wherein the visual sensor is positioned within a line of sight between the user of the AR device and the display of the AR device (i.e. front facing camera is positioned between the user’s eye and the headset display - Fig. 6 “620”).



Claim 6, Lanier discloses the method of claim 1, wherein the display of AR
device comprises a beam splitter configured to combine the AR with the real world view by directing the at least one virtual component onto the display of the AR device (i.e. optical beam splitters reflect light and allow light to pass – Para 66 – to achieve mixed reality display of virtual content rendered on a real environment – Para 67, 68).


Claim 7, Lanier discloses the method of claim 1, wherein processing the AR


determining a position of the eye of the user to determine a focus point of the user within the field of view of the display (i.e. track user eyes – Para 5,  112); and

wherein processing the AR environment image for external transmission comprises:
processing the AR environment image to focus on the focus point of the user (i.e. align virtual objects rendered on the display based on eye tracking and user motion – Para 24; transmit visual display – Fig. 10 “1050”; Para 133).




Independent claim 9, the claim is similar in scope to claim 1.  Therefore, similar rationale as applied in the rejection of claim 1 applies herein.



Independent claim 15, the claim is similar in scope to claim 1.  Therefore, similar rationale as applied in the rejection of claim 1 applies herein.



Claims 10-14 and 16-19, the corresponding rationale as applied in the rejection of claims 2-7 applies herein.




Claims 8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jaron Lanier, US 2061/0349509 A1 in view of Ricardo Motta et al., US 2018/0082482 A1as applied to claims 1 and 15 above, and further in view of Steven Osman, US 2018/0096533 A1.

Claims 8 and 20, Lanier discloses the method of claim 1, further comprising:
capturing an user environment ambient audio corresponding to a real world sound (i.e. using a microphone to obtain NUI, e.g. natural user inputs – Para 38-39),
combining the user environment ambient audio with AR audio into a combined audio stream (i.e. output audio associated with the AR/VR content and a real-time communications session – Para 44).
Lanier suggests transmitting the combined audio and the AR environment image as a stream as Lanier teaches wired/wireless transmission of output to multiple output devices – Fig. 10 “1050”; Para 133).
Osman discloses transmitting the combined audio and the AR environment image as a stream (i.e. the microphone captures multiple audio sources - Para 152; and 

It would have been obvious at the effective date of invention to combine Osman’s transmitting the combined audio and the AR environment image as a stream with the method of Lanier in view of Motta because each discloses a method of generating and transmitting a VR environment image that includes multiple audio sources, which Osman discloses the multiple audio sources may be externally transmitted with the virtual content.
One would have been motivated to combine Osman’s transmitting the combined audio and the AR environment image as a stream with the method of Lanier in view of Motta for the benefit of integrating user microphone input with generated content (Osman - Para 164, 172).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTE HARRISON whose telephone number is (571)272-7659.  The examiner can normally be reached on Monday - Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571-272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CHANTE E HARRISON/Primary Examiner, Art Unit 2619